DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 11, reference character 1106 is not in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
in paragraph 125, step “1108” should be “1106. Paragraph 125  recites “[a]t step 1108, user device 110 can compare the reduced user profile to the class profiles.” However, in figure 11 of the drawings, step 1108 corresponds to “Select Class Profile That Most Closely Resembles the Reduced User Profile”. Step 1106 is the step recited in paragraph 125.
In paragraph 126, “step 1110” should be “step 1108”.
In paragraph 127, “step 1112” should be “step 1110”.
In paragraph 151, “voiceprinting” should be “voice printing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 8, and 15 recite the limitation “the content item profiles". There is insufficient antecedent basis for this limitation in the claims. 
Claims 2, 9, and 16 recite the limitation "the user".  There is insufficient antecedent basis for this limitation in the claims.
Claims 3, 10, and 17 recite the limitations "the plurality of class profiles" and “the detailed user profile”. There is insufficient antecedent basis for these limitations in the claims. It appears that claims 3, 10, and 17 should respectively be dependent on claims 2, 8, and 16 because “a plurality of class profiles” is in those claims.
Claims 4, 11, and 18 recite the limitations "the user profile" and “the user”.  There is insufficient antecedent basis for these limitations in the claims.
Claims 5, 12, and 19 recite the limitation "the user profile" and “the user”.  There is insufficient antecedent basis for these limitations in the claims.
Claims 6, 13, and 20 recite the limitation "the plurality of class profiles".  There is insufficient antecedent basis for this limitation in the claims.
Claims 7, 14, and 21 recite the limitation "the plurality of class profiles".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Tomkins et al US 8719347 (hereinafter Tomkins).

As to claim 1, Tomkins teaches (Figures 6 and 7) method comprising: 
obtaining, by a server device, a plurality of candidate content items (Figure 7, step 708 “Receive candidate content items that match the query” and step 710 “Receive additional candidate content items from collaborative filter”. See also column 12, lines 14-16 which recite the scoring server receives candidate content items”), where each candidate content item in the plurality of candidate content items is associated with a content item profile (Column 17, lines 49-51 reveal that the candidate content items are associated with content item retrieved from heterogeneous data sources such as posts on social network, and column 11, lines 30-54 reveal the heterogeneous data sources includes content item profiles/content items from a user profile/streaming profile); 
receiving, by the server device, a particular class profile from a user device (Figure 6, step 606, “Generate model based on the at least one log and user interests” and the model is the particular class profile, column 12, lines 4-6 describes the model is sent to the scoring server) , the particular class profile approximating a number of similar user profiles representing many different users including a particular user profile of a particular user of the user device (Figure 6, step 602 “Generate at least one log of user activities from heterogeneous data sources” and step 604 “Receive user interests”; column 8, lines 15-37 disclose the model/particular class profile is based on user data from similar users; column 17, lines 18-20 disclose that the model is generated based on logging data and user interest, wherein column 17, lines 2-10 reveals that logging information is information about user activities/profiles from heterogeneous data sources, and column 17,  line 14 indicates the information is from users. Claim 1 also discloses the model/the particular class profile is generated based on a number of similar users interests and a particular user, first user); 
generating, by the server device, a content item score for each of the plurality of candidate content items (Figure 7, step 714 “Calculate a score for each candidate content item”) based on the particular class profile and the content item profiles associated with the candidate content items (Column 12, lines 9-10, 14-16, and 23-25 disclose the scoring server receives the model/the particular class profile and the candidate content items and scores the candidate content item. The content item profiles are subset of the candidate content items for column 17, lines 49-51 reveal that the candidate content items are associated with content item retrieved from heterogeneous data sources such as posts on social network, and column 11, lines 30-54 reveal the heterogeneous data sources includes content item profiles/content items from a user profile/streaming profile); 
selecting, by the server device, a plurality of selected content items based on the content item scores generated for each candidate content item(Figure 7, step 716, “Generate a stream of content from candidate content items”; column 12, lines 29-30 disclose the scoring engine generates a stream of content items based on the scored candidate content items and according to Figure 2, the scoring engine is part of the scoring server); and 
causing, by the server device, the plurality of selected content items to be presented on a display of the user device (Column 12, lines 30-35 disclose the scoring engine, which is subset of the scoring server, transmits the selected stream of content item to the content stream module, which includes a user interface engine. The user interface engine receives the selected stream of content item and displays it in a user interface, which is the user device).

As to claim 2, Tomkins further teaches generating, by the server device, a plurality of class profiles, including the particular class profile (Column 7, lines 42-43 disclose the model which is the particular class profile is generated based on log information received from heterogeneous data sources; column 8, lines 48-50 describe models are generated each time a user request stream of content, thus a plurality of class profiles is generated; Figure 1A shows the content stream modules which is part of the social network server, and the third party server. Figure 1B shows the content stream module includes the model generation engine) based on a plurality of anonymous user profiles received from a plurality of user devices (Column 7, lines 25-26 reveal that the collected data from the user is anonymized; column 8, lines 38-39 describe that the data from other user profiles is anonymized before it is incorporated into the model; column 8, lines 21-22 states the model(s) include data from other profiles such as user friends’ interests; column 4, lines 63+-column 5, lines 1-10 describes the data collected is based on user profile data retrieved from a plurality of user devices); sending, by the server device, the plurality of class profiles, including the particular class profile, to the user device (Column 8, lines 55-56 disclose the model generation engine, which is part of the content stream module as shown in Figure1B, transmits the model(s) to the memory. This memory is in the content stream module as shown in Figure 1B, and according to Figure 1A, the content stream module is in the user device, and is also part of the social network server, and the third party server) , wherein the particular class profile is selected based on a user profile describing content viewing preferences of the user of the user device (Column 7, lines 57-65 describe the particular class profile is generated based on user profile that contains the user interests/preferences from the user device; lines column 17, lines 19-20 describe the model is selected/generated based on the user log information and user interest/preferences ).

As to claim 4, Tomkins teaches wherein the user profile includes a read content profile that describes attributes of content read by the user and an unread content profile that describes attributes of content that was presented to the user but unread by the user (Column 12, lines 15-20 disclose the data is retrieved from the user profile/streaming profile attributes of read candidate content items which is read content profile; and unread candidate content items, wherein unread candidate content item are not read by the user. Column 11, lines 49-50 describe the content item profile, which is used to generate the candidate content items, monitors the number of clicks that were made to webpages, news articles sites etc., thus the number of unread candidate items is unread content profile of a user profile).

As to claim 5, Tomkins teaches wherein the user profile includes probabilities for groupable topics indicating whether the user is likely to read content associated with a corresponding groupable topic (Column 14, lines 8-19 disclose user scorer provides a probabilistic method that evaluates the probability that items/groups of items will be present in a user profile stream, and the variables used to compute the probability is the lattice of various subsets of properties shared between item and the user/user profile. Column 14, lines 25-40 discuss probability for groupable topic of whether a user will read the content is based on the user’s history of interactions with content items).

As to claim 6, Tomkins teaches wherein the particular class profile was selected from the plurality of class profiles based on a particular detailed user profile generated by the user device (Column 7, lines 66+ - column 8, lines 1-35 describe how the model/particular class profile is generated/selected from user’s behavior/preferences and from preferences of similar users/plurality of class profiles).

As to claim 8, Tomkins teaches a non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the processors to perform operations (Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method) comprising: 49Attorney Docket No. A00524NP/ P50025US 1 
obtaining, by a server device, a plurality of candidate content items(Figure 7, step 708 “Receive candidate content items that match the query” and step 710 “Receive additional candidate content items from collaborative filter”. See also column 12, lines 14-16 which recite the scoring server receives candidate content items”), where each candidate content item in the plurality of candidate content items is associated with a content item profile(Column 17, lines 49-51 reveal that the candidate content items are associated with content item retrieved from heterogeneous data sources such as posts on social network, and column 11, lines 30-54 reveal the heterogeneous data sources includes content item profiles/content items from a user profile/streaming profile); 
receiving, by the server device, a particular class profile from a user device(Figure 6, step 606, “Generate model based on the at least one log and user interests”, the model is the particular class profile, column 12, lines 4-6 describe the model is sent to the scoring server), the particular class profile approximating a number of similar user profiles representing many different users including a particular user profile of a particular user of the user device(Figure 6, step 602 “Generate at least one log of user activities from heterogeneous data sources” and step 604 “Receive user interests”; column 8, lines 15-37 disclose the model/particular class profile is based on user data from similar users; column 17, lines 18-20 disclose that the model is generated based on logging data and user interest, wherein column 17, lines 2-10 reveal that logging information is information about user activities/profiles from heterogeneous data sources, and column 17,  line 14 indicate the information from users. Claim 1 also discloses the model/the particular class profile is generated based on a number of similar users interests and a particular user, first user);
generating, by the server device, a content item score for each of the plurality of candidate content items (Figure 7, step 714 “Calculate a score for each candidate content item”) based on the particular class profile and the content item profiles associated with the candidate content items (Column 12, lines 9-10, 14-16, and 23-25 disclose the scoring server receives the model/the particular class profile and the candidate content items and scores the candidate content item. The content item profiles are subset of the candidate content items for column 17, lines 49-51 reveal that the candidate content items are associated with content item retrieved from heterogeneous data sources such as posts on social network, and column 11, lines 30-54 reveal the heterogeneous data sources includes content item profiles/content items from a user profile/streaming profile); 
selecting, by the server device, a plurality of selected content items based on the content item scores generated for each candidate content item(Figure 7, step 716, “Generate a stream of content from candidate content items”; column 12, lines 29-30 disclose the scoring engine generates a stream of content items based on the scored candidate content items and Figure 2 shows the scoring engine is part of the scoring server); and 
causing, by the server device, the plurality of selected content items to be presented on a display of the user device (Column 12, lines 30-35 disclose the scoring engine, which is subset of the scoring server, transmit the selected stream of content item to the content stream module, which includes a user interface engine. The user interface engine receives the selected stream of content item and displays it in a user interface, which is the user device).

As to claim 9, Tomkins further teaches wherein the instructions cause the processors to perform operations (Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method) comprising: generating, by the server device, a plurality of class profiles, including the particular class profile (Column 7, lines 42-43 disclose the model which is the particular class profile is generated based on log information received from heterogeneous data sources; column 8, lines 48-50 describe models is generated each time a user request stream of content, thus a plurality of class profiles is generated; Figure 1A shows the content stream modules which is part of the social network server, and the third party server. Figure 1B shows the content stream module includes the model generation engine)  based on a plurality of anonymous user profiles received from a plurality of user devices (Column 7, lines 25-26 reveal that the collected data from the user is anonymized; column 8, lines 38-39 describe that the data from other user profiles is anonymized before it is incorporated into the model; column 8, lines 21-22 state the model(s) include data from other profiles such as user friends’ interests; column 4, lines 63+-column 5, lines 1-10 describe the data collected is based on user profile data retrieved from a plurality of user devices); sending, by the server device, the plurality of class profiles, including the particular class profile, to the user device (Column 8, lines 55-56 disclose the model generation engine, which is part of the content stream module as shown in Figure1B, transmits the model(s) to the memory. This memory is in the content stream module as shown in Figure 1B, and according to Figure 1A, the content stream module is in the user device, and is also part of the social network server, and the third party server), wherein the particular class profile is selected based on a user profile describing content viewing preferences of the user of the user device (Column 7, lines 57-65 describe the particular class profile is generated based on user profile that contains the user interests/preferences from the user device; lines column 17, lines 19-20 describe the model is selected/generated based on the user log information and user interest/preferences ).

As to claim 11, Tomkins teaches wherein the user profile includes a read content profile that describes attributes of content read by the user and an unread content profile that describes attributes of content that was presented to the user but unread by the user (Column 12, lines 15-20 disclose the data retrieve from the user profile/streaming profile attributes of read candidate content items which is read content profile, and unread candidate content items, wherein unread candidate content item are not read by the user. Column 11, lines 49-50 describe the content item profile, which is used to generate the candidate content items, monitors the number of clicks that were made to webpages, news articles sites etc., thus the number of unread candidate items is unread content profile of a user profile).

As to claim 12, Tomkins teaches wherein the user profile includes probabilities for groupable topics indicating whether the user is likely to read content associated with a corresponding groupable topic (Column 14, lines 8-19 disclose user scorer provides a probabilistic method that evaluates the probability that items/groups of items will be present in a user profile stream, and the variables used to compute the probability is the lattice of various subsets of properties shared between item and the user/user profile. Column 14, lines 25-40 discusses probability for groupable topic of whether a user will read the content is based on the user’s history of interactions with content items).

As to claim 13, Tomkins teaches wherein the particular class profile was selected from the plurality of class profiles based on a particular detailed user profile generated by the user device (column 7, lines 66+ - column 8, lines 1-35 describe how the model/particular class profile is generated/selected from user’s behavior/preferences and from preferences of similar users/plurality of class profiles).

As to claim 15, Tomkins teaches a system (Figure 2) comprising: one or more processors (Figure 2, reference number 235 “Processor”); and a non-transitory computer readable medium (Figure 2, reference number 237 “Memory”) including one or more sequences of instructions that, when executed by the one or more processors, cause the processors to perform operations(Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method)  comprising: 51Attorney Docket No. A00524NP/ P50025US 1 
obtaining, by a server device, a plurality of candidate content items(Figure 7, step 708 “Receive candidate content items that match the query” and step 710 “Receive additional candidate content items from collaborative filter”. See also column 12, lines 14-16 which recites the scoring server receives candidate content items”), where each candidate content item in the plurality of candidate content items is associated with a content item profile(Column 17, lines 49-51 reveal that the candidate content items are associated with content item retrieved from heterogeneous data sources such as posts on social network, and column 11, lines 30-54 reveals further reveals the heterogeneous data sources includes content item profiles/content items from a user profile/streaming profile); 
receiving, by the server device, a particular class profile from a user device(Figure 6, step 606, “Generate model based on the at least one log and user interests”, the model is the particular class profile, column 12, lines 4-6 describe the model is sent to the scoring server), the particular class profile approximating a number of similar user profiles representing many different users including a particular user profile of a particular user of the user device(Figure 6, step 602 “Generate at least one log of user activities from heterogeneous data sources” and step 604 “Receive user interests”; column 8, lines 15-37 disclose the model/particular class profile is based on user data from similar users; column 17, lines 18-20 disclose that the model is generated based on logging data and user interest, wherein column 17, lines 2-10 reveal that logging information is information about user activities/profiles from heterogeneous data sources, and column 17,  line 14 indicate the information from users. Claim 1 also discloses the model/the particular class profile is generated based on a number of similar users interests and a particular user, first user); 
generating, by the server device, a content item score for each of the plurality of candidate content items(Figure 7, step 714 “Calculate a score for each candidate content item”) based on the particular class profile and the content item profiles associated with the candidate content items(column 12, lines 9-10, 14-16, and 23-25 disclose the scoring server receives the model/the particular class profile and the candidate content items and scores the candidate content item. The content item profiles are subset of the candidate content items for column 17, lines 49-51 reveal that the candidate content items are associated with content item retrieved from heterogeneous data sources such as posts on social network, and column 11, lines 30-54 reveal further reveals the heterogeneous data sources includes content item profiles/content items from a user profile/streaming profile); 
selecting, by the server device, a plurality of selected content items based on the content item scores generated for each candidate content item (Figure 7, step 716, “Generate a stream of content from candidate content items”; column 12, lines 29-30 disclose the scoring engine, which Figure 2, is part of the scoring server, generates a stream of content items based on the scored candidate content items); and 
causing, by the server device, the plurality of selected content items to be presented on a display of the user device(Column 12, lines 30-35 disclose the scoring engine, which is subset of the scoring server, transmit the selected stream of content item to the content stream module, which includes a user interface engine. The user interface engine receives the selected stream of content item and displays it in a user interface, which is the user device).

As to claim 16, Tomkins further teaches wherein the instructions cause the processors to perform operations (Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method) comprising: generating, by the server device, a plurality of class profiles, including the particular class profile (Column 7, lines 42-43 disclose the model which is the particular class profile is generated based on log information received from heterogeneous data sources; column 8, lines 48-50 describes models is generated each time a user request stream of content, thus a plurality of class profiles is generated; Figure 1A shows the content stream modules which is part of the social network server, and the third party server. Figure 1B shows the content stream module includes the model generation engine)  based on a plurality of anonymous user profiles received from a plurality of user devices (Column 7, lines 25-26 reveal that the collected data from the user is anonymized; column 8, lines 38-39 describe that the data from other user profiles is anonymized before it is incorporated into the model; column 8, lines 21-22 states the model(s) include data from other profiles such as user friends’ interests; column 4, lines 63+-column 5, lines 1-10 describes the data collected is based on user profile data retrieved from a plurality of user devices); sending, by the server device, the plurality of class profiles, including the particular class profile, to the user device (Column 8, lines 55-56 disclose the model generation engine, which is part of the content stream module as shown in Figure1B, transmits the model(s) to the memory. This memory is in the content stream module as shown in Figure 1B, and according to Figure 1A, the content stream module is in the user device, and is also part of the social network server, and the third party server) , wherein the particular class profile is selected based on a user profile describing content viewing preferences of the user of the user device (Column 7, lines 57-65 describe the particular class profile is generated based on user profile that contains the user interests/preferences from the user device; lines column 17, lines 19-20 describe the model is selected/generated based on the user log information and user interest/preferences ).

As to claim 18, Tomkins teaches wherein the user profile includes a read content profile that describes attributes of content read by the user and an unread content profile that describes attributes of content that was presented to the user but unread by the user (Column 12, lines 15-20 disclose the data retrieve from the user profile/streaming profile attributes of read candidate content items which is read content profile, and unread candidate content items, wherein unread candidate content item are not read by the user. Column 11, lines 49-50 describe the content item profile, which is used to generate the candidate content items, monitors the number of clicks that were made to webpages, news articles sites etc., thus the number of unread candidate items is unread content profile of a user profile).

As to claim 19, Tomkins teaches wherein the user profile includes probabilities for groupable topics indicating whether the user is likely to read content associated with a corresponding groupable topic (Column 14, lines 8-19 disclose user scorer provides a probabilistic method that evaluates the probability that items/groups of items will be present in a user profile stream, and the variables used to compute the probability is the lattice of various subsets of properties shared between item and the user/user profile. Column 14, lines 25-40 discuss probability for groupable topic of whether a user will read the content is based on the user’s history of interactions with content items). 

As to claim 20, Tomkins teaches wherein the particular class profile was selected from the plurality of class profiles based on a particular detailed user profile generated by the user device (Column 7, lines 66+ - column 8, lines 1-35 describe how the model/particular class profile is generated/selected from user’s behavior/preferences and from preferences of similar users/plurality of class profiles).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 10, 14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins et al US 8719347 (hereinafter Tomkins) in view of Sokolov et al US 20200090247 (hereinafter Sokolov).

As to claim 3, Tomkins teaches all the limitations recited in claim 1 above. Tomkins further teaches wherein the plurality of class profiles are generated (Column 15, lines 17-25 disclose the model/a particular class profile is updated to become a dynamic model which becomes a subset of a plurality of models/plurality of class profiles; column 15, lines 17-25 disclose wherein the user profiles is the training data incorporated in the model/class profiles), generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile (Column 15, lines 17-25 also disclose training on the model/class profile is done, and this training is based on attributes of people interests of the user profile. These interests are reduces to a single attribute such as user feedback).
Tomkins does not teach wherein the class profile is generated based on reduced user profiles generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile into a single attribute of the reduced user profile using a dimensionality reduction process.
Sokolov teaches wherein the class profile is generated based on reduced user profiles generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile into a single attribute of the reduced user profile using a dimensionality reduction process (Paragraph 138 teaches an average user interest profile is generated from a subset of combining/analyzing the user interest profiles of the users. The average user profile is the class profile that is based on reduced user profiles. The average user profile is generated by combining attributes of the user profile into a single attribute creating reduced/average user profile using machine learning. Machine learning uses the dimensionality reduction process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins’s method with Sokolov’s machine learning teachings to determine a degree of similarity between the reduced/average user profile and the user interest profile/class profile of the user and improve the technique of generating digital content to the user without negatively affecting user satisfaction (paragraphs 16 and 138 of Sokolov).

As to claim 7, Tomkins teaches all the limitations recited in claim 1 above. Tomkins further teaches further comprising: generating, by the server device, a first user class profile of the plurality of class profiles that represents a first cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the first cluster (Column 8, lines 32-39 describe a first model/user class profile is generated that is based from data derived from other users wherein the data from other user profile is anonymized that have similar interests; Figure 1A shows the content stream modules which is part of the social network server, and the third party server. Figure 1B shows the content stream module includes the model generation engine); and generating, by the server device, a second user class profile of the plurality of class profiles (Column 15, lines 20-34 disclose a second model is generated which is a dynamic model),  wherein the first user class profile is distinct from the second user class profile (Column 15, lines 17-26 describe the dynamic model/second user class profile is distinct from the model/first user class profile in that is contains training data on updated user preference change/feedback).
Tomkins does not teach that the second user class profile represents a second cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the second cluster.
Sokolov teaches that the second user class profile represents a second cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the second cluster (Paragraphs 138-139 describe that multiple average user interest profiles are generated based on the degree/second cluster of similar attributes from additional/other user interest profiles of users; paragraph 117 describes the information pulled of the user profile data is encrypted are is in anonymized form). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins’s method with Sokolov’s teachings of second user class profiles to maximize the quality of recommended digital content to the user (paragraph 15 of Sokolov).

As to claim 10, Tomkins teaches all the limitations recited in claim 8 above. Tomkins further teaches wherein the instructions cause the processors to perform operations (Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method) comprising: the plurality of class profiles are generated (Column 15, lines 17-25 disclose the model/a particular class profile is updated to become a dynamic model which becomes a subset of a plurality of models/plurality of class profiles; column 15, lines 17-25, wherein the user profiles is the training data incorporated in the model/class profiles) generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile (Column 15, lines 17-25 also disclose training on the model/class profile is done, and this training is based on attributes of people interests of the user profile. These interests are reduces to a single attribute such as user feedback).
Tomkins does not teach wherein the class profile is generated based on reduced user profiles generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile into a single attribute of the reduced user profile using a dimensionality reduction process.
Sokolov teaches wherein the class profile is generated based on reduced user profiles generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile into a single attribute of the reduced user profile using a dimensionality reduction process (Paragraph 138 teaches an average user interest profile is generated which is a subset of combining/analyzing the user interest profiles of the users. The average user profile is the class profile that is based on reduced user profile. The average user profile is generated by combining attributes of the user profile into a single attribute creating reduced/average user profile using machine learning. Machine learning uses the dimensionality reduction process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins’s method with Sokolov’s machine learning teachings to determine a degree of similarity between the reduced/average user profile and the user interest profile/class profile of the user and to improve the technique of generating digital content to the user without negatively affecting user satisfaction (paragraphs 16 and 138 of Sokolov).

As to claim 14, Tomkins teaches all the limitations recited in claim 8 above. Tomkins further teaches wherein the instructions cause the processors to perform operations (Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method) comprising:: generating, by the server device, a first user class profile of the plurality of class profiles that represents a first cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the first cluster (Column 8, lines 32-39 describe a first model/user class profile is generated that is based from data derived from other users wherein the data from other user profile is anonymized that have similar interests; Figure 1A shows the content stream modules which is part of the social network server, and the third party server. Figure 1B shows the content stream module includes the model generation engine); and generating, by the server device, a second user class profile of the plurality of class profiles (Column 15, lines 20-34 disclose a second model is generated which is a dynamic model),  wherein the first user class profile is distinct from the second user class profile (Column 15, lines 17-26 describe the dynamic model/second user class profile is distinct from the model/first user class profile in that is contains training data on updated user preference change/feedback).
Tomkins does not teach that the second user class profile represents a second cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the second cluster.
Sokolov teaches that the second user class profile represents a second cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the second cluster (Paragraphs 138-139 describe that multiple average user interest profiles are generated based on the degree/second cluster of similar attributes from additional/other user interest profiles of users; paragraph 117 describes the information pulled of the user profile data is encrypted are is in anonymized form). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins’s method with Sokolov’s teachings of second user class profiles to maximize the quality of recommended digital content to the user (paragraph 15 of Sokolov).

As to claim 17, Tomkins teaches all the limitations recited in claim 15 above. Tomkins further teaches wherein the instructions cause the processors to perform operations (Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method) comprising: the plurality of class profiles are generated (Column 15, lines 17-25 disclose the model/a particular class profile is updated to become a dynamic model which becomes a subset of a plurality of models/plurality of class profiles; column 15, lines 17-25, wherein the user profiles is the training data incorporated in the model/class profiles), generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile (Column 15, lines 17-25 also discloses training on the model/class profile is done, and this training is based on attributes of people interests of the user profile. These interests are reduces to a single attribute such as user feedback).
Tomkins does not teach wherein the class profile is generated based on reduced user profiles generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile into a single attribute of the reduced user profile using a dimensionality reduction process.
Sokolov teaches wherein the class profile is generated based on reduced user profiles generated by combining multiple attributes of the detailed user 48Attorney Docket No. A00524NP/ P50025US 1 profile into a single attribute of the reduced user profile using a dimensionality reduction process (Paragraph 138 teaches an average user interest profile is generated which is a subset of combining/analyzing the user interest profiles of the users. The average user profile is the class profile that is based on reduced user profile. The average user profile is generated by combining attributes of the user profile into a single attribute creating reduced/average user profile using machine learning. Machine learning uses the dimensionality reduction process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins’s teachings with Sokolov’s machine learning teaching to determine a degree of similarity between the reduced/average user profile and the user interest profile/class profile of the user and to improve the technique of generating digital content to the user without negatively affecting user satisfaction (paragraphs 16 and 138 of Sokolov).

As to claim 21, Tomkins teaches all the limitations recited in claim 15 above. Tomkins further teaches wherein the instructions cause the processors to perform operations (Column 4, lines 20-35 and lines 48-54 disclose computer readable medium that includes instructions that is executed by a processor/computer, and cause the processor/computer to perform the required method) comprising:: generating, by the server device, a first user class profile of the plurality of class profiles that represents a first cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the first cluster (Column 8, lines 32-39 describe a first model/user class profile is generated that is based from data derived from other users wherein the data from other user profile is anonymized that have similar interests; Figure 1A shows the content stream modules which is part of the social network server, and the third party server. Figure 1B shows the content stream module includes the model generation engine); and generating, by the server device, a second user class profile of the plurality of class profiles (Column 15, lines 20-34 disclose a second model is generated which is a dynamic model),  wherein the first user class profile is distinct from the second user class profile (Column 15, lines 17-26 describe the dynamic model/second user class profile is distinct from the model/first user class profile in that is contains training data on updated user preference change/feedback).
Tomkins does not teach that the second user class profile represents a second cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the second cluster.
Sokolov teaches that the second user class profile represents a second cluster of anonymous user profiles that have similar attributes values with respect to other anonymous user profiles within the second cluster (Paragraphs 138-139 describe that multiple average user interest profiles are generated based on the degree/second cluster of similar attributes from additional/other user interest profiles of users; paragraph 117 describes the information pulled of the user profile data is encrypted are is in anonymized form). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomkins’s method with Sokolov’s teachings of second user class profiles to maximize the quality of recommended digital content to the user (paragraph 15 of Sokolov).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sokolov et al US 20200090247 (hereinafter Sokolov), Zhang et al US 20150193443 (hereinafter Zhang), Kalavade US 20090247193 (hereinafter Kalavade), and Kimble et al US 9215423 (hereinafter Kimble).
	
	Sokolov further teaches obtaining a plurality of candidate content items, where each candidate content item in the plurality of candidate content items is associated with a content item profile (paragraphs 16 and 122); receiving a particular class profile from a user device (paragraphs 108, 118-120, the particular class profile is the unique ID); generating a content item score for each of the plurality of candidate content items based on the particular class profile and the content item profiles associated with the candidate content items (Figure 5, reference number 510 and paragraph 20); selecting/generating a plurality of selected content items based on the content item scores generated for each candidate content item (paragraph 172, Figure 5, reference number 512); and causing, by the server device, the plurality of selected content items to be presented on a display of the user device (Figure 5, reference number 514) as recited in claims 1, 8, and 15.

Zhang teaches obtaining a plurality of candidate content items (Figure 2, reference number 202); generating a content item score for each of the plurality of candidate content items (Figure 2, reference number 206); selecting a plurality of selected content items based on the content item scores generated for each candidate content item (Figure 2, reference number 208); and causing, by the server device, the plurality of selected content items to be presented on a display of the user device(Figure 2, reference number 212) as recited in claims 1, 8, and 15.

Kalavade teaches creating a user class profile from a plurality of anonymous user profile(s) data (abstract) as recited in claims 2, 9, and 16.

Kimble teaches  generating a second user class profile based on similar content of user profile data (claim 11) as recited in claims 7, 14, and 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437        

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437